DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
There should be a comma in line 2, between “head” and “with.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,6, 11,14, 16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4: Claim 4 recites wherein the joining mechanism further comprises a socket formed within the protrusion. It is unclear whether Applicant intends to claim a protrusion with a socket formed within it, or that when multiple jackets are coupled together, the protrusion is placed within the socket as suggested by the Figures of the instant application. Therefore, claim 4 is 
Regarding Claim 6: Claim 6 recites wherein the joining mechanism further comprises a protrusion formed around the socket. The arrangement as claimed is not shown in the Figures, nor described in the specification. The specification suggests and shows a socket formed around a protrusion when multiple jackets are coupled. One of ordinary skill in the art before the effective filing date of the claimed invention would be unclear as to how it is possible for a protrusion to be formed around the socket. This claim is indefinite because it cannot be properly understood or interpreted for the reasons indicated above. 
Regarding Claim 11: Claim 11 recites wherein “…an orienting mechanism configured to bias the jacket into a pre-established orientation about the pivot axis relative to another pivotably coupled jacket. However, the pre-established orientation is both undefined the claim and the specification and one of ordinary skill in the art before the effective filing date of the claimed invention would be unclear as to the metes and bounds of the claim overall and more specifically, the pre-established orientation. Therefore, claim 11, and all those which depend from it (claims 12-14) are rendered indefinite. For the purposes of examination, “pre-established orientation” will be interpreted as the position when coupled jackets are aligned.
Regarding Claims 14 & 20: Claims 14 & 20 recite wherein the orienting mechanism is configured to cause pivoting of the jacket to the pre-established threshold pivot angle has been exceeded. However, the threshold pivot angle are undefined by both the claim and the specification and one of ordinary skill in the art before the effective filing date of the claimed invention would be unclear as to the metes and bounds of the claim overall and more specifically, the threshold pivot angle. Therefore, claims 14 & 20 rendered indefinite. For the purposes of examination, threshold pivot angle in claims 14 & 20 will be interpreted as the angle prior to biasing between coupled jackets.
Regarding Claim 16: Claim 16, which depends from claim 15, recites wherein the at least “…one relief slot further comprises a plurality of relief slots,” however, claim 15 recites in the last line that the protrusion comprises at least one relief slot. Additionally, claim 17 (which depends from claim 16), recites that the plurality of relief slots intersect at a center point of the protrusion, further suggesting that the plurality of relief slots are on the protrusion not on the least one relief slot as indicated by the claim as written. One of ordinary skill in the art would be unclear as to whether Applicant intends for the protrusion to comprise a plurality of relief slots (as indicated by the Figures and dependent claim 17) or the relief slot itself to comprise a plurality of relief slots (as indicated by the claim as written. Therefore, claim 16 and all those which depend from it (claim 17) are rendered indefinite. For the purposes of examination, claim 16 will be interpreted as the protrusion further comprises a plurality of relief slots. 
Regarding Claims 18-20: Claims 18-20 recite the claim terminology “pre-established relative orientation” in regards to the coupling of bodies. However, 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 7,047,776 B2) and further in view of Kellogg, II et al (2020/0308872 A1), hereafter, Kellogg.

Regarding Claim 1: Blake discloses a key organizing system, comprising: a jacket (2) adapted to receive a head of a key (Figure 5); a joining mechanism (5/6) configured to pivotably couple the jacket (2) to one or more other jackets (2) about a pivot axis (Figures 6 & 7A); and except a first magnet provided at the jacket, is offset from the pivot axis. Kellogg teaches a system with a first magnet (110) offset from the pivot axis (Figure 1F). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the key organizing system of Blake with the magnet offset from the pivot axis as taught by Kellogg. The motivation for doing so would be improving the orderliness of the key set and reducing noise by preventing the keys from jangling against one another and resist, index, and lock the rotation of the keys around a fixed axis (page 3, paragraph [0033]).
Regarding Claim 2: Blake-Kellogg discloses the system as applied to claim 1 above, and wherein the first magnet (Kellogg, 110) is configured to bias the jacket (Blake, 2) into one or more pre-established orientations (Blake, Figures 6 & 7A)  relative to another jacket (Blake, 2) coupled therewith by the joining mechanism (Blake, 5/6).
Regarding Claim 3: Blake-Kellogg discloses the system as applied to claim 1 above, and wherein the joining mechanism (Blake, 5/6) further comprises a protrusion (Blake, 5).
Regarding Claim 4: Blake-Kellogg discloses the system as applied to claim 3 above, and wherein the joining mechanism (Blake, 5/6) further comprises a 
Regarding Claim 5: Blake-Kellogg discloses the system as applied to claim 1 above, and wherein the joining mechanism (Blake, 5/6) further comprises a socket (Blake, 6).
Regarding Claim 6: Blake-Kellogg discloses the system as applied to claim 5 above, and wherein the joining mechanism (Blake, 5/6) further comprises a protrusion (Blake, 5) formed around a socket (Blake, 6) see Column 4, lines 24-29).
Regarding Claim 7: Blake-Kellogg discloses the system as applied to claim 1 above, and further comprising a second magnet (Kellogg, 110, page 1, paragraph [0020]) offset from the pivot axis opposite the first magnet (Kellogg, 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blake with the second magnet offset from the pivot axis opposite the first magnet as taught by Kellogg. The motivation for doing so would be to provide stronger resistance to rotation (page 2, paragraph [0027]).
 Regarding Claim 8: Blake-Kellogg discloses the system as applied to claim 7 above, and except wherein the first and second magnets each have first and second poles and wherein the first poles are aligned. Although Blake-Kellogg fails to explicitly disclose that the magnets each have first and second poles, it is well known within the art that in order for magnets to attract to one another, their polarities must be different. Additionally, in keeping with this understanding, the 
Regarding Claims 9-10: Blake-Kellogg discloses the system as applied to claim 1 above, and wherein the first and second magnets (Kellogg, 110) are configured to bias the jacket (Blake, 2) into either of a first orientation wherein the jacket (Blake, 2) is aligned with another jacket (Blake, 2) (Blake, Figures 6 & 7A) coupled therewith or a second orientation pivoted substantially 180 degrees from the first orientation. Although Blake-Kellogg fails to explicitly disclose a second orientation pivoted substantially 180 degrees from the first orientation, Figure 2 of Kellogg appears to depict this orientation and one of ordinary skill in the art would have found it obvious to include this orientation to attain a desired index position (page 1, paragraph [0004]).  
Regarding Claim 11: Blake discloses a key management system, comprising: a jacket (2) adapted to receive a head of a key (Figure 1); a joining mechanism (5/6) configured to pivotably couple the jacket (2) to one or more other jackets (2) (Figures 6 & 7A) about a pivot axis; and except an orienting mechanism configured to bias the jacket into a pre-established orientation about the pivot axis relative to another pivotably coupled jacket. 
Kellogg teaches a system with an orienting mechanism (110) configured to bias the jacket into a pre-established orientation (page 3, paragraph [0033]) about the pivot axis relative to another pivotably coupled jacket. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the key management system of Blake with the 
Regarding Claim 12: Blake-Kellogg discloses the system as applied to claim 11 above, and wherein the jacket (Blake, 2) includes a planar prong (Blake, 3) configured to abut a planar surface of the head (Blake, Figure 1B), with the head received in the jacket (Blake, 2) and the joining mechanism (Kellogg, 110) is configured to resist pivoting of the jacket (Blake, 2) relative to another pivotably coupled jacket (Blake, 2) about axes parallel with the jacket (Blake, 2) planar surface.
Regarding Claim 13: Blake-Kellogg discloses the system as applied to claim 11 above, and wherein the pre-established orientation (page 3, paragraph [0033]) exhibits an angle of pivot (point of connection) between the jacket (Blake, 2) and another pivotably coupled jacket (Blake, 2) about the pivot axis (point of connection)(as suggested by Figure 6). 
Regarding Claim 14: Blake-Kellogg discloses the system as applied to claim 11 above, and wherein the orienting mechanism (Kellogg, 110) is configured to cause pivoting of the jacket (Blake, 2) to the pre-established orientation (page 3, paragraph [0033]) relative to the other pivotably coupled jacket (Blake, 2) once a threshold pivot angle has been exceeded.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 7,047,776 B2) and further in view of Hall (2,041,336).
Regarding Claim 15: Blake discloses a modular organizer (Figure 1) comprising:
a body (2) adapted to receive and hold a head of a tool (Blake, column 4; lines 19-20); and a joining feature (Blake, 5/6) provided to the body (Blake, 2), adapted to allow interconnection of two or more bodies (Blake, 2) and including a complementary protrusion (Blake, 5) and socket (Blake, 6) arrangement configured to pivotally couple together (Blake, Figures 6 & 7A) by a push fit arrangement (Blake, Column 1, lines 38-45) of the protrusion (Blake, 5) form a first body (Blake, 2) into a socket (Blake, 6) of a second body (Blake, 2), and except wherein the protrusion (Blake, 5) comprises at least one relief slot.
Hall teaches a protrusion (shank) comprising at least one relief slot (6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular organizer of Blake with the protrusion comprising at least one relief slot as taught by Hall. The motivation for doing so would be to permit yielding action during push fit connection (column 1, lines 28-30).
Regarding Claim 16: Blake-Hall discloses the modular organizer as applied to claim 15 above, and wherein the protrusion (Blake, 5) further comprises a plurality of relief slots (Hall, 6, Figure 3).

Regarding Claim 17: Blake-Hall discloses the modular organizer as applied to claim 16 above, and wherein the plurality of relief slots (Hall, 6) intersect at a center point (Hall, Figure 3) of the protrusion (Blake, 5).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 7,047,776 B2) further in view of Hall (2,041,336), and in further view of Kellogg II et al (2020/0308872 A1), hereafter, Kellogg.
Regarding Claim 18: Blake-Hall discloses the modular organizer as applied to claim 15 above, and except further comprising means for biasing two adjacent, coupled bodies in a pre-established relative orientation. Kellogg teaches a modular organizer with a means for biasing two adjacent coupled bodies in a pre-established relative orientation (page 3, paragraph [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the key organizing system of Blake with the magnet offset from the pivot axis as taught by Kellogg. The motivation for doing so would be improving the orderliness of the key set and reducing noise by preventing the keys from jangling against one another and resist, index, and lock the rotation of the keys around a fixed axis (page 3, paragraph [0033]).
Regarding Claim 19: Blake-Hall-Kellogg discloses the modular organizer as applied to claim 18 above, and wherein the means for biasing (Kellogg, 110) two 
Regarding Claim 20: Blake-Hall-Kellogg discloses the modular organizer as applied to claim 18 above, and wherein the means for biasing (Kellogg, 110) two adjacent (Blake, Figures 6 & 7A), coupled bodies (Blake, 2) in a pre-established relative orientation is configured to cause the bodies (Blake, 2) to pivot to the pre-established orientation (page 3, paragraph [0033]) once a threshold pivot angle has been exceeded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/TIA COX/Examiner, Art Unit 3736